     Case 2:20-cv-01378-GMN-BNW Document 3 Filed 07/28/20 Page 1 of 6



1
2                              UNITED STATES DISTRICT COURT
3                                     DISTRICT OF NEVADA
4     SOULIDAO CHOUNLABOUNDY,                             Case No. 2:20-cv-01378-GMN-BNW
5                                            Plaintiff                     ORDER
6            v.
7     CORE CIVIC, et al.,
8                                       Defendants
9
10   I.     DISCUSSION

11          On July 23, 2020, Plaintiff, an inmate in the custody of the Nevada Southern

12   Detention Center (“NSDC”), submitted a civil rights complaint under 42 U.S.C. § 1983

13   and filed an application to proceed in forma pauperis. (ECF Nos. 1-1, 1). Plaintiff’s

14   complaint and Plaintiff's application to proceed in forma pauperis are both incomplete.

15          Plaintiff's Complaint

16          Upon review, the Court notes that Plaintiff did not sign the complaint. (ECF No. 1-

17   1 at 9). Under Rule 11 of the Federal Rules of Civil Procedure, a plaintiff who is not

18   represented by counsel is required to sign his complaint. Fed. R. Civ. P. 11(a). Because

19   Plaintiff did not sign the complaint, the Court cannot consider it.

20          As such, the Court grants Plaintiff a one-time extension to submit a signed

21   amended complaint to the Court on or before September 25, 2020. If Plaintiff chooses

22   to file an amended complaint, he is advised that an amended complaint supersedes

23   (replaces) the original complaint and, thus, the amended complaint must be complete in

24   itself. See Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546

25   (9th Cir. 1989). Therefore, a mere signature page will not be sufficient. Plaintiff should

26   file the amended complaint on this Court’s approved prisoner civil rights form, and it must

27   be entitled “First Amended Complaint.”

28          ///
     Case 2:20-cv-01378-GMN-BNW Document 3 Filed 07/28/20 Page 2 of 6



1            Plaintiff's Application to Proceed in Forma Pauperis
2            Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin
3    a civil action in this Court may apply to proceed in forma pauperis in order to file the civil
4    action without prepaying the full $400 filing fee. To apply for in forma pauperis status, the
5    inmate must submit all three the following documents to the Court:
6            (1) a completed Application to Proceed in Forma Pauperis for Inmate, this
7            Court’s approved form (i.e. pages 1 through 3 with the inmate’s two signatures on
8            page 3),
9            (2) a Financial Certificate properly signed by both the inmate and a prison or jail
10           official (i.e. page 4 of this Court’s approved form), and
11           (3) a copy of the inmate’s prison or jail trust fund account statement for the
12   previous six-month period. If Plaintiff has not been at the facility a full six-month period,
13   Plaintiff must still submit an inmate account statement for the dates he has been present
14   at the facility.
15           Plaintiff has not filed an inmate account statement with this application to proceed
16   in forma pauperis. As previously stated, if Plaintiff has not been at the facility a full six-
17   month period, Plaintiff must still submit an inmate account statement for the dates he has
18   been present at the facility.     The Court is aware that officials at Nevada Southern
19   Detention Center are capable of producing an inmate account statement for inmates
20   present at the facility less than six months because the Court has received such
21   statements.
22           Accordingly, the Court denies Plaintiff's application to proceed in forma pauperis
23   (ECF No. 1) without prejudice because the application is incomplete.
24           It is important that Plaintiff understand that a financial certificate and an inmate
25   account statement are not the same thing. Documentation concerning a financial
26   certificate is not documentation about an inmate account statement. If Plaintiff has
27   difficulty obtaining both a financial certificate and an inmate account statement from
28   prison officials, Plaintiff shall file an affidavit in this case detailing when he requested both



                                                   -2-
     Case 2:20-cv-01378-GMN-BNW Document 3 Filed 07/28/20 Page 3 of 6



1    documents, who he spoke to about the status of both documents, who he followed up
2    with after he did not receive both documents, and their responses. Therefore, any
3    affidavit provided by Plaintiff must document his efforts with regard to both a financial
4    certificate and an inmate account statement, not merely a financial certificate.
5            Specifically, if Plaintiff is unable to acquire the necessary documents from prison
6    officials, after making efforts to do so following receipt of this order, he must provide the
7    Court with an affidavit that demonstrates that he has done all that he could to acquire
8    both a financial certificate and an inmate account statement by the Court’s deadline.
9    Plaintiff’s affidavit should include dates of his requests, dates of his follow-up requests,
10   names of the prison officials that he spoke to about the matter, and their responses. If
11   Plaintiff’s affidavit demonstrates that he has done all that was possible to acquire both a
12   financial certificate and an inmate account statement, the Court will consider his
13   application to proceed in forma pauperis complete.1
14           Plaintiff should not file multiple letters or objections regarding these requirements
15   as this imposes an unnecessary administrative burden on the Court and delays the ability
16   of the Court to address substantive issues in cases. Plaintiff should simply file one
17   affidavit.
18           The Court will grant Plaintiff a one-time extension until on or before September
19   25, 2020, to file either a fully complete application to proceed in forma pauperis containing
20   all three of the required documents or, alternatively, the first three pages of the application
21   to proceed in forma pauperis and an affidavit detailing the efforts he took to acquire both
22   a financial certificate and an inmate account statement from prison officials. Absent
23   unusual circumstances, the Court will not grant any further extensions of time. If Plaintiff
24   does not file either a fully complete application to proceed in forma pauperis with all three
25   required documents or, alternatively, the first three pages of the application to proceed in
26
             1  Plaintiff must still submit the first three pages of the application to proceed in
27   forma pauperis on this Court’s approved form with his affidavit. If Plaintiff does not submit
     the first three pages of the application to proceed in forma pauperis with the affidavit, the
28   Court will dismiss the case without prejudice for Plaintiff to open a new case when he is
     able to acquire the required documents.

                                                  -3-
     Case 2:20-cv-01378-GMN-BNW Document 3 Filed 07/28/20 Page 4 of 6



1    forma pauperis and an affidavit detailing the efforts he took to acquire both a financial
2    certificate and an inmate account statement from prison officials on or before September
3    25, 2020, the Court will dismiss this case without prejudice for Plaintiff to file a new case
4    with the Court when Plaintiff is able to either acquire all three of the documents needed
5    to file a fully complete application to proceed in forma pauperis or, alternatively, the first
6    three pages of the application to proceed in forma pauperis and an affidavit detailing the
7    efforts he took to acquire both a financial certificate and an inmate account statement
8    from prison officials.
9           A dismissal without prejudice means Plaintiff does not give up the right to refile the
10   case with the Court, under a new case number, when Plaintiff has either all three
11   documents needed to submit with the application to proceed in forma pauperis or,
12   alternatively, the first three pages of the application to proceed in forma pauperis and an
13   affidavit detailing the efforts he took to acquire both a financial certificate and an inmate
14   account statement from prison officials. Plaintiff may also choose not to file an application
15   to proceed in forma pauperis and instead pay the full filing fee of $400 on or before
16   September 25, 2020 to proceed with this case.
17   II.    CONCLUSION
18          For the foregoing reasons, IT IS ORDERED that the Clerk of the Court shall send
19   to Plaintiff the approved form for filing a § 1983 complaint, instructions for the same, and
20   a copy of his original complaint. (ECF No. 1-1). If Plaintiff files an amended complaint, he
21   should use the Court's approved form and he must write the words “First Amended” above
22   the words “Civil Rights Complaint” in the caption.
23          IT IS FURTHER ORDERD that if Plaintiff chooses to file a signed amended
24   complaint, Plaintiff will file the signed amended complaint to this Court on or before
25   September 25, 2020.
26          IT IS FURTHER ORDERED that, if Plaintiff does not file a signed amended
27   complaint on or before September 25, 2020, the Court will dismiss this action without
28   prejudice for Plaintiff to refile the case with the Court, under a new case number, when



                                                 -4-
     Case 2:20-cv-01378-GMN-BNW Document 3 Filed 07/28/20 Page 5 of 6



1    Plaintiff is able to file a signed amended complaint.
2            IT IS FURTHER ORDERED that Plaintiff’s application to proceed in forma pauperis
3    (Docket No. 1) is denied without prejudice to file either a new and fully complete
4    application to proceed in forma pauperis with all three documents or, alternatively, the
5    first three pages of the application to proceed in forma pauperis and an affidavit detailing
6    the efforts he took to acquire both a financial certificate and an inmate account statement
7    from prison officials.
8            IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the
9    approved form application to proceed in forma pauperis by an inmate, as well as the
10   document entitled information and instructions for filing an in forma pauperis application.
11           IT IS FURTHER ORDERED that on or before September 25, 2020, Plaintiff will
12   either pay the full $400 filing fee for a civil action (which includes the $350 filing fee and
13   the $50 administrative fee) or file with the Court:
14           (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
15           Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two
16           signatures on page 3),
17           (2) a Financial Certificate properly signed by both the inmate and a prison or jail
18           official (i.e. page 4 of this Court’s approved form), and
19           (3) a copy of the inmate’s prison or jail trust fund account statement for the
20   previous six-month period. If Plaintiff has not been at the facility a full six-month period,
21   Plaintiff must still submit an inmate account statement for the dates he has been present
22   at the facility.
23           Alternatively, Plaintiff will file with the Court the first three pages of the application
24   to proceed in forma pauperis and an affidavit detailing the efforts he took to acquire both
25   a financial certificate and an inmate account statement from prison officials.
26           IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete
27   application to proceed in forma pauperis with all three documents or, alternatively, the
28   first three pages of the application to proceed in forma pauperis and an affidavit detailing



                                                    -5-
     Case 2:20-cv-01378-GMN-BNW Document 3 Filed 07/28/20 Page 6 of 6



1    the efforts he took to acquire both a financial certificate and an inmate account statement
2    from prison officials, or pay the full $400 filing fee for a civil action on or before September
3    25, 2020, the Court will dismiss this action without prejudice for Plaintiff to refile the case
4    with the Court, under a new case number, when Plaintiff has all three documents needed
5    to file a complete application to proceed in forma pauperis.
6                  July 28, 2020
            DATED: __________________
7
8                                                UNITED STATES MAGISTRATE JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  -6-
